DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data	
17479124, filed 09/20/2021 claims foreign priority to 2020-165326, filed 09/30/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motominami et al (US 2006/0071952) in view of Tomono (US 2017/0090830).
Regarding claim 1, Motominami et al discloses printing device (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]) comprising: 
a mount portion in which a consumable is capable of being mounted (cartridge accommodation portion 25 accommodates ink cartridge (consumable), [0036]); 
a printer configured to print an image on a printing medium by using the consumable mounted on the mount portion (print image on paper using ink cartridge accommodated by accommodation portion 25, [0027]-[0028], [0032]-[0038]); 
a display (fig. 1 item 5, display); and 
a controller configured to perform (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]):
 
a first display process to display on the display first type-identification information identifying a first consumable (display 5 (first display) displays ink cartridge 24 identifying ink cartridge 24, [0045]-[0046]); and 
Motominami et al does not specifically disclose concept of in a case that a prescribed agreement for a subscription is established, a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement.
However, Tomono specifically teaches concept of in a case that a prescribed agreement for a subscription is established, a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that a prescribed agreement for a subscription is established, a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 2, Motominami et al discloses printing device (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), further comprising a communication interface configured to communicate with a terminal device having a terminal display (printer, the multifunction machine 1 prints image data received from an external source (for example, printing data received from the host computer), [0027]), 
wherein the controller is configured to further perform (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]): 
Motominami et al does not specifically disclose concept of in a case that the controller receives an access from the terminal device while the prescribed agreement is not established, causing the terminal device to display the first type-identification information on the terminal display; and  
in a case that the controller receives an access from the terminal device while the prescribed agreement is established, causing the terminal device to display the second type-identification information on the terminal display.
However, Tomono specifically teaches concept of in a case that the controller receives an access from the terminal device while the prescribed agreement is not established, causing the terminal device to display the first type-identification information on the terminal display (when system determines user subscription for ink cartridge when user has not subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge, [0050]-[0060]); and  
in a case that the controller receives an access from the terminal device while the prescribed agreement is established, causing the terminal device to display the second type-identification information on the terminal display (when system determines user subscription for ink cartridge when user has subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge, [0050]-[0060])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that the controller receives an access from the terminal device while the prescribed agreement is not established, causing the terminal device to display the first type-identification information on the terminal display; and in a case that the controller receives an access from the terminal device while the prescribed agreement is established, causing the terminal device to display the second type-identification information on the terminal display of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 3, Motominami et al discloses printing device (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein in the case that the prescribed agreement is established, the controller stops performing the first display process.
However, Tomono specifically teaches concept of wherein in the case that the prescribed agreement is established, the controller stops performing the first display process (when user enters an agreement with manufacturer, system manufacturer delivers special (exclusive) cartridges to the user instead of displaying remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to allow user executing printing, [0028]-[0031])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein in the case that the prescribed agreement is established, the controller stops performing the first display process of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 4, Motominami et al discloses printing device (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein in the case that the prescribed agreement is established, the controller continues performing the first display process to display the first type-identification information in a first display mode to represent that the first type-identification information is not supported under the prescribed agreement, and performs the second display process to display the second type-identification information in a second display mode to represent that the second type-identification information is supported under the prescribed agreement.
However, Tomono specifically teaches concept of wherein in the case that the prescribed agreement is established, the controller continues performing the first display process to display the first type-identification information in a first display mode to represent that the first type-identification information is not supported under the prescribed agreement (when system determines user subscription for ink cartridge when user has not subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge representing user has not subscribed, [0050]-[0060]), and performs the second display process to display the second type-identification information in a second display mode to represent that the second type-identification information is supported under the prescribed agreement (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge, [0050]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein in the case that the prescribed agreement is established, the controller continues performing the first display process to display the first type-identification information in a first display mode to represent that the first type-identification information is not supported under the prescribed agreement, and performs the second display process to display the second type-identification information in a second display mode to represent that the second type-identification information is supported under the prescribed agreement of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 5, Motominami et al discloses printing device, wherein the controller is configured to further perform (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]): 
Motominami et al does not specifically disclose concept of a permission control process to allow the printer to execute printing using the second consumable in the case that the prescribed agreement is established, and prohibit the printer from executing printing using the second consumable in a case that the prescribed agreement is not established.
However, Tomono specifically teaches concept of a permission control process to allow the printer to execute printing using the second consumable in the case that the prescribed agreement is established, and prohibit the printer from executing printing using the second consumable in a case that the prescribed agreement is not established (system determines to print using one of the at least second in cartridge from the plurality of ink cartridges when user is subscribed, and may not print when not subscribed, [0050]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of a permission control process to allow the printer to execute printing using the second consumable in the case that the prescribed agreement is established, and prohibit the printer from executing printing using the second consumable in a case that the prescribed agreement is not established of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 6, Motominami et al discloses printing device (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein in a case that the prescribed agreement is not established: 
the controller permits execution of the first display process but does not permit execution of the second display process; and 
the controller allows the printer to execute printing using the first consumable in accordance with the first display process which is currently permitted, and prohibit the printer to execute printing using the second consumable in accordance with the second display process which is not currently permitted, 
wherein in the case that the prescribed agreement is established, 
the controller permits execution of one of a first process and a second process, the first process including only the second display process, the second process including both the first display process and the second display process, 
the controller allows the printer to execute printing using a consumable in accordance with one or more display processes which are currently permitted from among the first display process and the second display process, and prohibits the printer from executing printing using a consumable in accordance with a display process that is not currently permitted.
However, Tomono specifically teaches concept of wherein in a case that the prescribed agreement is not established (when system determines user subscription for ink cartridge when user has not subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge representing user has not subscribed, [0050]-[0060]): 
the controller permits execution of the first display process but does not permit execution of the second display process (when system determines user subscription for ink cartridge when user has not subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge representing user has not subscribed, [0050]-[0060]); and 
the controller allows the printer to execute printing using the first consumable in accordance with the first display process which is currently permitted, and prohibit the printer to execute printing using the second consumable in accordance with the second display process which is not currently permitted (system determines to print using one of the at least second in cartridge from the plurality of ink cartridges when user is subscribed, and may not print when not subscribed, [0050]-[0054]),
wherein in the case that the prescribed agreement is established (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054]), 
the controller permits execution of one of a first process and a second process, the first process including only the second display process, the second process including both the first display process and the second display process (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054]), 
the controller allows the printer to execute printing using a consumable in accordance with one or more display processes which are currently permitted from among the first display process and the second display process, and prohibits the printer from executing printing using a consumable in accordance with a display process that is not currently permitted (system determines to print using one of the at least second in cartridge from the plurality of ink cartridges when user is subscribed, and may not print when not subscribed, [0050]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein in a case that the prescribed agreement is not established: the controller permits execution of the first display process but does not permit execution of the second display process; and the controller allows the printer to execute printing using the first consumable in accordance with the first display process which is currently permitted, and prohibit the printer to execute printing using the second consumable in accordance with the second display process which is not currently permitted, wherein in the case that the prescribed agreement is established, the controller permits execution of one of a first process and a second process, the first process including only the second display process, the second process including both the first display process and the second display process, the controller allows the printer to execute printing using a consumable in accordance with one or more display processes which are currently permitted from among the first display process and the second display process, and prohibits the printer from executing printing using a consumable in accordance with a display process that is not currently permitted of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 7, Motominami et al discloses printing device, wherein in a case that the prescribed agreement is not established, the controller permits execution of the first display process but does not permit execution of the second display process, and wherein the controller is configured to further perform (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier is allowed to print image using one of the plurality of ink cartridges and not one of the plurality of second ink cartridge, [0027]): 
Motominami et al does not specifically disclose concept of in a case that the controller receives an agreement cancellation notification to notifying of cancellation of the prescribed agreement, a display resuming process to stop the second display process and to resume the first display process,
However, Tomono specifically teaches concept of in a case that the controller receives an agreement cancellation notification to notifying of cancellation of the prescribed agreement, a display resuming process to stop the second display process and to resume the first display process (when user enters an agreement with manufacturer, system manufacturer delivers special (exclusive) cartridges to the user instead of displaying remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to allow user executing printing, [0028]-[0031])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that the controller receives an agreement cancellation notification to notifying of cancellation of the prescribed agreement, a display resuming process to stop the second display process and to resume the first display process of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 8, Motominami et al discloses printing device (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]), 
Motominami et al does not specifically disclose concept of wherein in the case that the controller receives the agreement cancellation notification, the controller prohibits the printer from executing printing using the second consumable identified by the second type-identification information, and allows the printer to execute printing using the first consumable identified by the first type-identification information.
However, Tomono specifically teaches concept of wherein in the case that the controller receives the agreement cancellation notification, the controller prohibits the printer from executing printing using the second consumable identified by the second type-identification information, and allows the printer to execute printing using the first consumable identified by the first type-identification information (system determines to print using one of the at least second in cartridge from the plurality of ink cartridges when user is subscribed, and may not print when not subscribed, [0050]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that the controller receives an agreement cancellation notification to notifying of cancellation of the prescribed agreement, a display resuming process to stop the second display process and to resume the first display process of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 9, Motominami et al discloses printing device, wherein the controller is configured to further perform (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, [0027]): 
Motominami et al does not specifically disclose concept of in a case that a consumable whose type-identification is different from type-identification information displayed on the display is mounted on the mount portion, a warning display process to display a prescribed warning on the display.
However, Tomono specifically teaches concept of in a case that a consumable whose type-identification is different from type-identification information displayed on the display is mounted on the mount portion, a warning display process to display a prescribed warning on the display (when cartridge accommodation portion 25 accommodates ink cartridge (consumable), service-initiating information indicates that the user of the printer 10 is subscribed to the fixed-rate printing service, [0036]-[0047]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that a consumable whose type-identification is different from type-identification information displayed on the display is mounted on the mount portion, a warning display process to display a prescribed warning on the display of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 10, Motominami et al discloses printing device, wherein in the case that the prescribed agreement is established, the controller performs both the first display process and the second display process (fig. 1 item 1, when multifunction machine 1 functions as a scanner, a printer, and a copier allow use of one of the plurality of ink cartridge, CPU displays first and second display, [0027]),
Motominami et al does not specifically disclose concept of wherein the controller is configured to further perform, in the case that the prescribed agreement is established and a consumable different from the second consumable is mounted in the mount portion, notifying of a prescribed warning, 
wherein in the case that the prescribed agreement is established and the second consumable is mounted in the mount portion, the controller does not notify of the prescribed warning.
However, Tomono specifically teaches concept of wherein the controller is configured to further perform, in the case that the prescribed agreement is established and a consumable different from the second consumable is mounted in the mount portion, notifying of a prescribed warning (when  at least one of the plurality of cartridges is accommodation portion 25 accommodates ink cartridge (consumable), service-initiating information indicates that the user of the printer 10 is subscribed to the fixed-rate printing service, [0036]-[0050]), 
wherein in the case that the prescribed agreement is established and the second consumable is mounted in the mount portion, the controller does not notify of the prescribed warning (when at least one of the other cartridges accommodation portion 25 accommodates ink cartridge (consumable), service-initiating information does not indicate that the user of the printer 10 is subscribed to the fixed-rate printing service, [0036]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller is configured to further perform, in the case that the prescribed agreement is established and a consumable different from the second consumable is mounted in the mount portion, notifying of a prescribed warning, wherein in the case that the prescribed agreement is established and the second consumable is mounted in the mount portion, the controller does not notify of the prescribed warning of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 11, Motominami et al discloses printing device, further comprising an operation interface, 
wherein the controller is configured to further perform (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, would be obvious to include a CPU, [0027]): 
Motominami et al does not specifically disclose concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface, 
wherein in the case the prescribed agreement is established, the controller stops receiving the prescribed operation via the operation interface.
However, Tomono specifically teaches concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface (when system determines user subscription for ink cartridge when user has not subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to print , [0050]-[0060]), 
wherein in the case the prescribed agreement is established, the controller stops receiving the prescribed operation via the operation interface (when user enters an agreement with manufacturer, system manufacturer delivers special (exclusive) cartridges to the user instead of displaying remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to allow user executing printing, [0028]-[0031])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface, wherein in the case the prescribed agreement is established, the controller stops receiving the prescribed operation via the operation interface of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 12, Motominami et al discloses printing device, further comprising an operation interface(fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier, includes operation interface, [0027], 
wherein the controller is configured to further perform (CPU determines, [0027]): 
Motominami et al does not specifically disclose concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface; and 
in the case the prescribed agreement is established, a notification process in response to receiving the prescribed operation, in a notification process being to perform at least one of: controlling the printer to print the second type-identification information on the printing medium; and 
displaying on the display information indicating that the prescribed agreement is established.
However, Tomono specifically teaches concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface (when system determines user subscription for ink cartridge when user has not subscribed for ink cartridge, display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to print , [0050]-[0060]); and 
in the case the prescribed agreement is established, a notification process in response to receiving the prescribed operation, in a notification process being to perform at least one of: controlling the printer to print the second type-identification information on the printing medium (when user enters an agreement with manufacturer, system manufacturer delivers special (exclusive) cartridges to the user instead of displaying remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to allow user executing printing, [0028]-[0031]); and 
displaying on the display information indicating that the prescribed agreement is established (when user enters an agreement with manufacturer, system manufacturer delivers special (exclusive) cartridges to the user instead of displaying remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to allow user executing printing with status “not subscribed”, [0028]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface; and in the case the prescribed agreement is established, a notification process in response to receiving the prescribed operation, in a notification process being to perform at least one of: controlling the printer to print the second type-identification information on the printing medium; and displaying on the display information indicating that the prescribed agreement is established of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 13, Motominami et al discloses printing device, further comprising an operation interface, wherein the controller is configured to further perform (fig. 1 item 1, multifunction machine 1 functions as a scanner, a printer, and a copier includes operation interface and a CPU, [0027]): 
Motominami et al does not specifically disclose concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface; and 
in the case that the prescribed agreement is established, a second printing process to control the printer to print on the printing medium the first type-identification information with a first note and the second type-identification information with a second note in response to receiving the prescribed operation, the first note indicating that the first type-identification information corresponds to a situation that the prescribed agreement is not established, the second note indicating that the second type- identification information corresponds to a situation that the prescribed agreement is established.
However, Tomono specifically teaches concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface (system determines to print using one of the at least second in cartridge from the plurality of ink cartridges when user is subscribed, and may not print when not subscribed, [0050]-[0054]); and 
in the case that the prescribed agreement is established, a second printing process to control the printer to print on the printing medium the first type-identification information with a first note and the second type-identification information with a second note in response to receiving the prescribed operation, the first note indicating that the first type-identification information corresponds to a situation that the prescribed agreement is not established, the second note indicating that the second type- identification information corresponds to a situation that the prescribed agreement is established (when user enters an agreement with manufacturer, system manufacturer delivers special (exclusive) cartridges to the user instead of displaying remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge to allow user executing printing, [0028]-[0031])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that the prescribed agreement is not established, a first printing process to control the printer to print the first type-identification information on the printing medium in response to receiving a prescribed operation through the operation interface; and in the case that the prescribed agreement is established, a second printing process to control the printer to print on the printing medium the first type-identification information with a first note and the second type-identification information with a second note in response to receiving the prescribed operation, the first note indicating that the first type-identification information corresponds to a situation that the prescribed agreement is not established, the second note indicating that the second type- identification information corresponds to a situation that the prescribed agreement is established of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 14, Motominami et al discloses printing device, 
Motominami et al does not specifically disclose concept of wherein the controller performs the second display process when the controller receives a completion notification from a server, the completion notification indicating a completion of establishing the prescribed agreement.
However, Tomono specifically teaches concept of wherein the controller performs the second display process when the controller receives a completion notification from a server, the completion notification indicating a completion of establishing the prescribed agreement (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller performs the second display process when the controller receives a completion notification from a server, the completion notification indicating a completion of establishing the prescribed agreement of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 15, Motominami et al discloses printing device, 
Motominami et al does not specifically disclose concept of wherein the controller performs the second display process after the controller receives a completion notification from a server and transmits a response to the completion notification to the server, the completion notification indicating a completion of establishing the prescribed agreement.
However, Tomono specifically teaches concept of wherein the controller performs the second display process after the controller receives a completion notification from a server and transmits a response to the completion notification to the server, the completion notification indicating a completion of establishing the prescribed agreement (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of wherein the controller performs the second display process after the controller receives a completion notification from a server and transmits a response to the completion notification to the server, the completion notification indicating a completion of establishing the prescribed agreement of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 16, Motominami et al discloses non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer included in a printing device, the printing device further including (printer, the multifunction machine 1 prints image data received from an external source (for example, printing data received from the host computer), would be obvious to include non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer included in a printing device, the printing device further including, [0027]): 
a mount portion in which a consumable is capable of being mounted (cartridge accommodation portion 25 accommodates ink cartridge (consumable), [0036]); 
a printer configured to print an image on a printing medium by using the consumable mounted on the mount portion (print image on paper using ink cartridge accommodated by accommodation portion 25, [0027]-[0028], [0032]-[0038]); and 
a display, the set of program instructions comprising (display control procedure executed by a main control unit 30, [0023], [0039]-[0040], [0045]-[0046]): 
a first display process to display on the display first type-identification information identifying a first consumable (display 5 (first display) displays ink cartridge 24 identifying ink cartridge 24, [0045]-[0046]); and 
Motominami et al does not specifically disclose concept of in a case that a prescribed agreement for a subscription is established, a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement.
However, Tomono specifically teaches concept of in a case that a prescribed agreement for a subscription is established, a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that a prescribed agreement for a subscription is established, a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])

Regarding claim 17, Motominami et al discloses non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer included in a terminal configured to be connected to a printing device (printer, the multifunction machine 1 prints image data received from an external source (for example, printing data received from the host computer), would be obvious to include non-transitory computer readable storage medium storing a set of program instructions installed on and executed by a computer included in a terminal configured to be connected to a printing device, [0027]), the printing device being configured to print an image on a printing medium by using a consumable, the set of program instructions comprising (print image on paper using ink cartridge accommodated by accommodation portion 25, [0027]-[0028], [0032]-[0038]): 
a first display process to display first type-identification information identifying a first consumable (display 5 (first display) displays ink cartridge 24 identifying ink cartridge 24, [0045]-[0046]); and 
Motominami et al does not specifically disclose concept of in a case that a prescribed agreement for a subscription is established, a second display process to display second type-identification information identifying a second consumable supported under the prescribed agreement.
However, Tomono specifically teaches concept of in a case that a prescribed agreement for a subscription is established, a second display process to display second type-identification information identifying a second consumable supported under the prescribed agreement (when system determines user subscription for ink cartridge (in a case that a prescribed agreement for a subscription is established), display remaining amount of ink in the identified cartridge 34 fixed-rate printing service subscribed for ink cartridge (a second display process to display on the display second type-identification information identifying a second consumable supported under the prescribed agreement), [0050]-[0054])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Motominami et al with concept of in a case that a prescribed agreement for a subscription is established, a second display process to display second type-identification information identifying a second consumable supported under the prescribed agreement of Tomono.  One of ordinary skill in the art would have been motivated to make this modification in order to improve user subscribed delivery of ink cartridges, (Tomono, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677